NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted March 10, 2010*
                                  Decided March 12, 2010

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge



No. 09‐2667

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Eastern District of Wisconsin. 

       v.                                            No. 07‐Cr‐38

KEVIN A. JONES,                                      Rudolph T. Randa,
     Defendant‐Appellant.                            Judge.

                                          O R D E R

       Police officers in Milwaukee, Wisconsin, stopped a car driven by Kevin Jones and
found a loaded handgun and more than four pounds of marijuana.  Jones pleaded guilty to
possession of a firearm as a felon, 18 U.S.C. § 922(g)(1), and was sentenced to 164 months’
imprisonment as an armed career criminal, id. § 924(e).  Two other counts were dropped,


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐2667                                                                             Page 2

including a charge of carrying a firearm during a drug‐trafficking crime, id. § 924(c)(1). 
Jones appealed, and, while his case was pending, the Supreme Court decided Chambers v.
United States, 129 S. Ct. 687 (2009).  That decision undermined the district court’s conclusion
that Jones qualified as an armed career criminal, and so the parties filed a joint motion for
remand, which we granted.  On remand the government conceded that, in light of Chambers,
Jones was not an armed career criminal.  The district court vacated its original sentence and
this time imposed a term of 72 months, 21 months above the upper end of the revised
imprisonment range.  Jones appeals again and argues that his prison sentence is
unreasonable.  We affirm the judgment.

       Before Chambers was decided Jones had conceded that he should be sentenced as an
armed career criminal based on his felony convictions for endangering safety by use of a
dangerous weapon, second‐degree reckless endangerment while armed, and escape. 
Section 924(e) ordinarily carries a statutory minimum sentence of 15 years, but at his first
sentencing hearing Jones benefitted from a motion by the government to depart below that
minimum based on his substantial assistance.  See 18 U.S.C. § 3553(e).  As it turned out,
however, Jones was not an armed career criminal, and on remand the parties filed a joint
motion asking the district court to vacate both his sentence and his guilty plea.

       The parties renegotiated the plea agreement.  Jones again pleaded guilty to a single
count charging him with violating § 922(g)(1), but this time the government was unwilling
to recommend a sentence below the revised imprisonment range of 41 to 51 months.  The
government instead agreed to recommend a term of 90 months, which, according to the
prosecutor, was less than it would have asked for had Jones not cooperated.  An above‐
range sentence was warranted, the government insisted, because Jones had a history of
violent crimes.  Two of his convictions had involved shooting at people, and a third, beating
up a 13‐year‐old boy and then threatening the boy’s mother at gunpoint.  The government
pointed out the need to send a strong deterrent message given the rampant gun and drug
crimes in the Milwaukee area.  

        In response Jones emphasized his good character, his demonstrated remorse, and his
commitment to changing his ways as evidenced by his recently completed G.E.D. and his
enrollment in classes while incarcerated.  Defense counsel described the type of assistance
Jones had provided the government, argued that this cooperation was further evidence of
his attempt to reform, and urged the court to impose a sentence below the guidelines range
as it had done before.  According to Jones, the favorable decision in Chambers was not a
valid reason to punish him by sentencing above the guidelines range.  Regarding his
criminal history, Jones pointed out that several of his convictions were old and were
committed when he was too young to know better.
No. 09‐2667                                                                                 Page 3

        The district court, after evaluation the factors in 18 U.S.C. § 3553(a), agreed with the
government that a sentence above 51 months was warranted.  The judge gave particular
emphasis to Jones’s history of violence and explained that, although this factor had been
accounted for adequately when Jones was assumed to be an armed career criminal, the
situation has changed.  The court noted that Jones had been in nearly continuous contact
with the penal system since age 15, and that his convictions, even though some of them
were old, reflected the same disturbing pattern of conduct.  In addition to his felony
convictions, the court commented, Jones had committed 21 driving offenses and been
arrested 12 other times on charges including burglary, disorderly conduct while armed,
battery, aggravated battery, and witness intimidation.  The court also commented that
Jones’s criminal activities exemplified the type of dangerous crime that was on the rise in
the community.  An above‐range sentence of 72 months was necessary to adequately
account for Jones’s criminal history, to serve as a sufficient deterrent, and to protect the
public.  Addressing Jones’s mitigation arguments, the court said that his cooperation and
good behavior in prison, while commendable, did not warrant a lower sentence.

       The only issue raised by Jones in this appeal is the reasonableness of his prison
sentence.  He contends that the district court did not sufficiently explain its reasons for
assessing an above‐range sentence.  The government counters that the court amply
supported its decision with a thorough discussion of the § 3553(a) factors regarding Jones’s
criminal history, the seriousness of the offense, and the need for deterrence.

        We review sentences for their reasonableness, United States v. Booker, 543 U.S. 220,
260‐63 (2005), applying an abuse‐of‐discretion standard, Gall v. United States, 552 U.S. 38, 51
(2007).  After Booker, sentencing courts must first properly calculate the guidelines range
and then determine the appropriate sentence, either inside or outside that range, by
referencing the statutory factors listed in § 3553(a).  See United States v. Hurt, 574 F.3d 439,
442 (7th Cir. 2009); United States v. Wise, 556 F.3d 629, 632‐33 (7th Cir. 2009); United States v.
McKinney, 543 F.3d 911, 913 (7th Cir. 2008).

        Here, the district court rooted its sentence in the § 3553(a) factors and fully justified
its choice of a term 21 months above the guidelines range.  Despite what Jones says, we
conclude that the court fairly evaluated his personal characteristics, including the particular
concern presented by his violent criminal history.  The court expounded on Jones’s
dangerous behavior and the need for deterrence.  Based on the number, frequency, and
violent nature of the crimes committed by Jones, it was reasonable for the court to conclude
that his many uncounted convictions understated the seriousness of his criminal history. 
See United States v. Jackson, 576 F.3d 465, 470 (7th Cir. 2009); United States v. McIntyre, 531
F.3d 481, 484 (7th Cir. 2008) (per curiam); McKinney, 543 F.3d at 914; United States v. Walker,
447 F.3d 999, 1007‐08 (7th Cir. 2006).  Moreover, if not for negotiating a plea agreement that
No. 09‐2667                                                                               Page 4

allowed him to escape a mandatory, consecutive 5‐year term under § 924(c)(1), Jones would
have faced a guidelines range of 101 to 111 months, so even with the above‐range term he
still received substantial benefits.  We conclude that the court offered sufficient justification
for the term imposed, and that 72 months is reasonable.

                                                                                    AFFIRMED.